DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 8/29/2022 is acknowledged. Claims 12-22 are pending. Claims 1-11 are cancelled. Claims 12-22 are considered on the merits below.

Terminal Disclaimer
The terminal disclaimer filed on 8/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,641,752 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
This application is in condition for allowance except for the following formal matters: 
see below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Specification
The disclosure is objected to because of the following informalities: Chemical notation
should be subscripted, i.e. W2O2, V2O5, SnO2, H2O2, C3H6O, and (CH2)6N4, page 5, 15, 16,
18. Appropriate correction is required.

Allowable Subject Matter
Claims 12-22 are allowed. References Vandrish et al. (US 2006/0081073 A1, provided on the IDS on 5/14/2020) describe most of the limitations of independent claim 12, however fail to teach or suggest however fail to teach or suggest a metal oxide sensor (MOS) array or resistance measuring.
Although Bradley et al. (US 2009/0131248 A1, provided on the IDS on 5/14/2020) describes a MOS and measuring Bradley is not combinable with the above reference because it is nonanalogous art as it is not in the field of applicant’s endeavor nor pertinent to the particular problem with which the applicant was concerned.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 12-22.
	
Conclusion
This application is in condition for allowance except for the following formal matters: 
See objection to the specification above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).






	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797